Exhibit 10.11

FOURTH AMENDMENT

This Amendment with the Effective Date February 10, 2000 is to the License
Agreement dated May 9, 1996 between Sangamo BioSciences, Inc. and Massachusetts
Institute of Technology, which was amended on December 10, 1997, December 2,
1998 and September 1, 1999.

WHEREAS, the parties wish to include in the PATENT RIGHTS any international and
foreign patents and patent applications that may be filed related to the
licensed intellectual property.

The parties thereto now further agree as follows:

Article 1.2 shall be deleted in its entirety and replaced with the following:

1.2 “PATENT RIGHTS” shall mean all of the following M.I.T. intellectual
property:

 

  a. the United States and international patents listed on Appendix A and any
foreign counterparts thereto;

 

  b. the United States and international patent applications and/or provisional
applications listed on Appendix A and the resulting patents and any United
States or foreign patents claiming priority therefrom; to the extent the claims
are directed to subject matter specifically described in the patent applications
listed on Appendix A, and the resulting patents;

 

  c. any United States, international or foreign patent applications resulting
from the provisional applications listed on Appendix A, and any divisionals,
continuations, continuation-in-part applications, and continued prosecution
applications (and their relevant international and/or foreign equivalents) of
the patent applications listed on Appendix A and of such patent applications
that result from the provisional applications listed on Appendix A, to the
extent the claims are directed to subject matter specifically described in the
patent applications listed on Appendix A, and the resulting patents;

 

  d. any patents resulting from reissues, reexaminations, or extensions (and
their relevant international and/or foreign equivalents) of the patents
described in (a), (b), and (c) above; and

 

  e. international and/or foreign (non-United States) patent applications and
provisional applications filed after the EFFECTIVE DATE and the relevant
international and/or foreign equivalents to divisionals, continuations,
continuation-in-part applications and continued prosecution applications of the
patent applications to the extent the claims are directed to subject matter
specifically described in the patents or patent applications referred to in (a),
(b), (c), and (d) above, and the resulting patents.



--------------------------------------------------------------------------------

All other terms and conditions as set forth in the Agreement.

Agreed to for:

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY     SANGAMO BIOSCIENCES, INC. By  

/s/ Lita Nelson

    By  

/s/ Peter Bluford

Name  

Lita L. Nelson

    Name  

Peter Bluford

Title  

Director, Technology Licensing Office

    Title  

Vice President, Corporate Development

Date  

February 10, 2000

    Date  

February 11, 2000



--------------------------------------------------------------------------------

APPENDIX A

PATENT RIGHTS

M.I.T. Case No. 6929H

“Zinc Finger Phage;

Affinity Selection Of Fingers With New Dna-binding Specificities”

Issued: U.S.P.N. 5,789,538, Issued August 4, 1998

by Carl O. Pabo And Edward J. Rebar

M.I.T. Case No. 7968H

“Design Of Poly-zinc Finger Proteins With Femtomolar Dissociation Constants”

Pending: U.S.S.N. 09/260629, Filed March 1, 1999

Pending: PCT/US99/04441, Filed March 1, 1999

by Jin-soo Kim And Carl O. Pabo

M.I.T. Case No. 8027H

“A General Strategy For Selecting High-affinity Zinc Finger Proteins For Diverse
Dna Target Sites”

Pending: U.S.S.N. 09/240179, Filed January 29, 1999

by Harvey A. Greisman And Carl O. Pabo

M.I.T. Case No. 8528H

“Dimerization Of Zinc Fingers Mediated By Peptides Evolved In Vitro From Random
Sequences”

Pending: U.S.S.N. 60/148422, Filed August 11, 1999

by Carl O. Pabo And Bryan S. Wang